Citation Nr: 0503961	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  97-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include as secondary to medication.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to an increased evaluation for the veteran's 
service connected low back disorder, currently evaluated as 
40 percent disabling.

5.  Entitlement to an increased evaluation for left lumbar 
radiculopathy, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for right lumbar 
radiculopathy, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the veteran's claim of entitlement to 
service connection for a liver disorder, and continued the 
veteran's evaluations for his service connected back and 
radiculopathy conditions.  

In an August 2000 statement the veteran withdrew the issues 
of service connection for migraines and increased ratings for 
sinusitis, ulcers, and a psychiatric disorder.  Thus, these 
issues are not before the Board for appellate consideration.  
He indicated that he wished to pursue the skeletal 
conditions.

During the veteran's March 2004 hearing before the 
undersigned Veterans Law Judge the veteran raised the issue 
of service connection for a heart disorder on a secondary 
basis.  This issue is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, subsequent to the veteran's hearing in 
March 2004, the veteran submitted a statement in support of 
his claims on appeal.  This statement included several 
attachments of medical records.  The veteran has not executed 
a waiver of initial review of the evidence by the RO.  
Further, the veteran reported that he had recently been seen 
at the Pain Management Clinic in East Orange, New Jersey, and 
felt that the records of his treatment there would be of 
value in the adjudication of his claims.  

In August 1994 the RO denied service connection for 
disabilities involving the neck and hips.  The Board 
considers a letter from the veteran received in October 1994 
as a notice of disagreement with regard to the decision.  
Thus a statement of the case is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board regrets the additional delay in adjudication of the 
veteran's claim that a remand will entail, however, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.

Accordingly, this claim is remanded for the following 
development:

1.  The RO should request the VA medical 
facility in East Orange, New Jersey to 
furnish copies of any medical records 
pertaining treatment for the disabilities 
in issue, to include from the Pain 
Management Clinic, covering the period 
from October 2003 to the present.

2.  The RO is requested to furnish the 
appellant a statement of the case as to 
the issues of entitlement to service 
connection for disabilities involving the 
neck and hips. The RO is also requested 
to inform the appellant of the 
requirements necessary to perfect an 
appeal as to this issue.  The RO is 
informed that these issues are not before 
the Board until timely perfected.

3.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include the increased rating for the 
duodenal ulcer.  If the benefits sought 
are not granted, the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



